Case 2:20-cv-00030-JRG Document 436 Filed 06/11/21 Page 1 of 5 PageID #: 35228




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,

                      Plaintiff,

                          v.                                      No. 2:20-cv-030-JRG

 VERIZON COMMUNICATIONS, INC., et al.                              Jury Trial Demanded

                    Defendants.                                  XXXXXXXXXXXXX
                                                                 FILED UNDER SEAL
                                                                   PUBLIC VERSION

 VERIZON BUSINESS NETWORK
 SERVICES, INC., et al.

              Counterclaim-Plaintiffs,

                          v.

 HUAWEI TECHNOLOGIES CO. LTD.,
               et al.

             Counterclaim-Defendants.



     JOINT MOTION FOR LEAVE TO AMEND THE JOINT PRETRIAL ORDER


       The Parties hereby jointly file this Motion for Leave to Amend the Joint Pretrial Order. In

accordance with the Court’s instructions in the Second Amended Docket Control Order, Dkt.

275 at 6, the parties jointly request leave to amend their contentions as set forth in the First

Amended Joint Pretrial Order attached hereto as Exhibit A. In addition to minor clerical edits,

the amendments include: amendments by Verizon to its identification of prior art assertions; the

dropping by Verizon of claims 6, 15, and 16 of the ’111 and ’288 patents; the dropping by

Huawei of its assertion of the ’433 patent (and corresponding dropping by Verizon of its related


                                                  1
Case 2:20-cv-00030-JRG Document 436 Filed 06/11/21 Page 2 of 5 PageID #: 35229




defenses); the dropping by Huawei of its assertion of the ’151 patent (and corresponding

dropping by Verizon of its related defenses); the dropping by Huawei of its assertion of the ’253

patent (and corresponding dropping by Verizon of its related defenses); and the dropping by

Huawei of its invalidity defenses under 35 U.S.C. §§ 102, 103, and 112 against Verizon’s

asserted patents.1

          The parties have good cause for these amendments because they are unopposed, and

because they are necessary to clarify and to reduce the disputes at issue in the forthcoming

pretrial conference and trial. For example, these amendments render moot certain pretrial

motions currently pending before the court: Verizon’s Partial Motion for Summary Judgment of

Validity of the Verizon Asserted Patents (Dkt. 251); the portion of Huawei’s Motion to Strike

and Exclude Certain Portions of the Expert Testimony of Dr. Paul Prucnal (Dkt. 252) that relates

to Dr. Prucnal’s opinions on the priority date of the ’111 patent; and the portion of Verizon’s

Motion to Exclude the Testimony of James E. Malackowski (Dkt. 260) that relates to the ’253

patent.

          For these reasons, the Parties respectfully request the Court grant this motion.



Dated: June 9, 2021                                     Respectfully submitted,

                                                        /s/ Jason D. Cassady
                                                        Bradley W. Caldwell
                                                        Texas Bar No. 24040630
                                                        bcaldwell@caldwellcc.com
                                                        Jason D. Cassady
                                                        Texas Bar No. 24045625
                                                        jcassady@caldwellcc.com
                                                        John Austin Curry
                                                        Texas Bar No. 24059636


1
 Huawei intends to pursue invalidity under Sections 102 and 103 via its inter partes review
petitions.
                                                   2
Case 2:20-cv-00030-JRG Document 436 Filed 06/11/21 Page 3 of 5 PageID #: 35230




                                            acurry@caldwellcc.com
                                            Justin T. Nemunaitis
                                            Texas Bar No. 24065815
                                            jnemunaitis@caldwellcc.com
                                            CALDWELL CASSADY CURRY P.C.
                                            2121 N. Pearl St., Suite 1200
                                            Dallas, Texas 75201
                                            (214) 888-4848

                                            Gregory P. Love
                                            Texas Bar No. 24013060
                                            greg@lovetrialfirm.com
                                            LOVE LAW FIRM
                                            P.O. Box 948
                                            Henderson, Texas 75653
                                            (903) 212-4444

                                            David M. Barkan
                                            California Bar No. 160825
                                            barkan@fr.com
                                            FISH & RICHARDSON P.C.
                                            500 Arguello Street, Suite 500
                                            Redwood City, CA 94063
                                            Telephone: (650) 839-5070


                                            ATTORNEYS FOR PLAINTIFF/
                                            COUNTERCLAIM DEFENDANT HUAWEI
                                            TECHNOLOGIES CO., LTD. AND
                                            COUNTERCLAIM DEFENDANTS HUAWEI
                                            TECHNOLOGIES USA, INC. AND
                                            FUTUREWEI TECHNOLOGIES, INC.


                                      /s/ Deepa Acharya
                                        Charles Verhoeven
                                        charlesverhoeven@quinnemanuel.com
                                        Brian Mack
                                        brianmack@quinnemanuel.com
                                        QUINN EMANUEL URQUHART & SULLIVAN
                                        50 California Street, 22nd Floor
                                        San Francisco, California 94111-4788
                                        Telephone: 415-875-6600
                                        Fax: 415-875-6700

                                          Patrick Curran
                                          patrickcurran@quinnemanuel.com

                                      3
Case 2:20-cv-00030-JRG Document 436 Filed 06/11/21 Page 4 of 5 PageID #: 35231




                                                   QUINN EMANUEL URQUHART & SULLIVAN
                                                   111 Huntington Ave, Suite 520
                                                   Boston, Massachusetts 02199
                                                   Telephone: 617-712-7100
                                                   Fax: 617-712-7200

                                                   Kevin Hardy
                                                   kevinhardy@quinnemanuel.com
                                                   Deepa Acharya
                                                   deepaacharya@quinnemanuel.com
                                                   QUINN EMANUEL URQUHART & SULLIVAN
                                                   1300 I Street NW, Suite 900
                                                   Washington, D.C. 20005
                                                   Telephone: 202-538-8000
                                                   Fax: 202-538-8100

                                                   Deron R. Dacus
                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.
                                                   821 ESE Loop 323, Suite 430
                                                   Tyler, TX 75701
                                                   Phone: (903) 705-1117
                                                   Fax: (903) 581-2543
                                                   ddacus@dacusfirm.com

                                                   ATTORNEYS FOR VERIZON
                                                   COMMUNICATIONS INC., VERIZON
                                                   BUSINESS NETWORK SERVICES, INC.,
                                                   VERIZON ENTERPRISE SOLUTIONS,
                                                   LLC, CELLCO PARTNERSHIP D/B/A
                                                   VERIZON WIRELESS, VERIZON DATA
                                                   SERVICES LLC, VERIZON BUSINESS
                                                   GLOBAL LLC, VERIZON SERVICES
                                                   CORP., AND VERIZON PATENT AND
                                                   LICENSING INC.


                                   CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served on all counsel via

electronic mail on June 9, 2021.

                                                   /s/ Jason D. Cassady
                                                   Jason D. Cassady



                                               4
Case 2:20-cv-00030-JRG Document 436 Filed 06/11/21 Page 5 of 5 PageID #: 35232




             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       The undersigned certifies that the foregoing document is authorized to be filed under seal

pursuant to the Protective Order submitted in this case.

                                                       /s/ Jason D. Cassady
                                                       Jason D. Cassady


                             CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Huawei and counsel for Verizon have

conferred and that the relief requested herein is unopposed.

                                                     /s/ Jason D. Cassady
                                                     Jason D. Cassady




                                                 5
